Dismissed and Memorandum Opinion filed November 24, 2004








Dismissed and Memorandum Opinion filed November 24,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01058-CV
____________
 
RICHARD W. McINTOSH, Appellant
 
V.
 
JOE RAYMOND KING, Appellee
 

 
On Appeal from the
152nd District Court
Harris County, Texas
Trial Court Cause No.  01-65305
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed July 8, 2004.
On November 18, 2004, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 24, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.